Case 2:18-cr-20800-SJM-APP
              Case: 19-1092 ECF
                            Document:
                                No. 111
                                      13 filed
                                             Filed:
                                                05/07/19
                                                    05/07/2019
                                                           PageID.534
                                                                 Page: 1Page 1 of 2




                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE           Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988         www.ca6.uscourts.gov




                                                 Filed: May 07, 2019




Mr. David J. Weaver
U.S. District Court
for the Eastern District of Michigan
231 W. Lafayette Boulevard
Fifth Floor Theodore Levin U.S. Courthouse
Detroit, MI 48226-0000

                     Re: Case No. 19-1092, USA v. Rajendra Bothra
                         Originating Case No. : 2:18-cr-20800-1

Dear Mr. Weaver:

   Enclosed is a copy of the mandate filed in this case.

                                                 Sincerely yours,

                                                 s/Patricia J. Elder
                                                 Senior Case Manager

cc: Mr. Thomas William Cranmer
    Mr. Jeffrey Alan Crapko
    Mr. Sheldon N. Light

Enclosure
Case 2:18-cr-20800-SJM-APP
              Case: 19-1092 ECF
                            Document:
                                No. 111
                                      13 filed
                                             Filed:
                                                05/07/19
                                                    05/07/2019
                                                           PageID.535
                                                                 Page: 2Page 2 of 2



                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

                                           ________________

                                              No: 19-1092
                                           ________________

                                                                      Filed: May 07, 2019

UNITED STATES OF AMERICA

                Plaintiff - Appellant

v.

RAJENDRA BOTHRA, Dr.

                Defendant - Appellee



                                            MANDATE

     Pursuant to the court's disposition that was filed 03/28/2019 the mandate for this case hereby

issues today.



COSTS: None
